Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has presented amendments to the claims that raise new issues requiring further consideration or search because the amendment changes the scopes of the dependent claims. The limitation “the weight per unit area of a contact surface between the electrode laminated body and the laminate film exterior material” does not appear to be in the figures or disclosure and therefore presents an issue of new matter. Accordingly, the claims will not be entered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.R./Examiner, Art Unit 1729               

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729